Exhibit 10.6

 

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

SECOND AMENDED AND RESTATED LICENSE AGREEMENT

THIS SECOND AMENDED AND RESTATED LICENSE AGREEMENT is made and entered into as
of December 3, 2013 (the “Second Restatement Effective Date”), by and between
the UNIVERSITY OF GEORGIA RESEARCH FOUNDATION, INC., a nonprofit Georgia
corporation with offices in the Boyd Graduate Studies Research Center, The
University of Georgia, Athens, Georgia 30602 (“UGARF”) and SYNAGEVA BIOPHARMA
CORP., a Delaware corporation having offices at 33 Hayden Avenue, Lexington, MA
02421 (“Synageva BioPharma”).

RECITALS

WHEREAS, UGARF is the assignee of all right, title, and interest in inventions
developed by employees of The University of Georgia and is responsible for the
protection and commercial development of such inventions;

WHEREAS, UGARF and Synageva (formerly known as AviGenics, Inc.) previously
entered into a License Agreement dated April 11, 1996 (the “Original License
Agreement”) and subsequently entered into an Amended and Restated License
Agreement dated April 5, 2007, as amended on February 1, 2008 (the “First
Amended and Restated License Agreement”); and

WHEREAS, Synageva and UGARF agree that it is in their best interests to amend in
full the terms of the First Amended and Restated License Agreement and replace
it with this Agreement.

NOW, THEREFORE, for and in consideration of the mutual covenants and the
premises herein contained, the parties, intending to be legally bound, hereby
agree as follows:

ARTICLE 1. DEFINITIONS

1.1. “Affiliate” means any corporation, partnership, or other business entity
which, directly or indirectly, controls, is controlled by, or is under common
control with Synageva BioPharma where “control” means having the right to
nominate a majority of the directors or managing partners or managers of an
entity or owning, directly or indirectly, at least fifty percent (50%) of the
voting shares of an entity.

1.2. “Agreement” means this Second Amended and Restated License Agreement and
its attachments.

1.3. “Confidential Information” means any oral, written, graphic, or machine
readable information related to Licensed Patents, Licensed Products, research,
technology and product development plans, inventions, processes, designs,
drawings, biological and chemical formulae and compositions, software, hardware,
algorithms, government regulatory information, reports, data and analysis,
business plans, contracts, and all other materials which have business or legal
value by virtue of being held secret.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

1.4. “Cover” means, with respect to a particular product sold in a particular
country, that in the absence of a license granted under a Valid Claim of a
patent in such country, the making, having made, using, offering for sale, sale,
or importation of such product in such country, would infringe such Valid Claim.

1.5. “Effective Date” means April 11, 1996.

1.6. “Field” means [*] as it may relate to introduction of DNA sequences in any
[*], expression of autologous and allogeneic molecules in any [*], use of [*]
and [*], and improved [*].

1.7. “First Restatement Effective Date” means April 5, 2007.

1.8. “License Year” means a calendar year during the Term.

1.9. “Licensed Patents” means the patents and patent applications listed in
Appendix A, which may be updated from time to time, together with any and all
substitutions, extensions, divisionals, continuations, continuations-in-part (to
the extent that the claimed subject matter of such continuations-in-part are
disclosed and enabled in the parent patent application and are not, as of the
First Restatement Effective Date, obligated to a third party), foreign
counterparts of such patent applications, and patents which issue thereon
anywhere in the world, including reexamined and reissued patents.

1.10. “Licensed Product(s)” means a process, service, or product, the
manufacture, use, or sale of which is Covered by a Valid Claim.

1.11. “Licensed Territory” means the world.

1.12. “Net Sales” means the [*] (“Gross Sales”), less [*].

1.13. “UGA” means The University of Georgia.

1.14. “Sublicensee” means a non-Affiliate third party to whom Synageva has
licensed any of the rights granted herein.

1.15. “Synageva” means Synageva BioPharma and its Affiliates.

1.16. “Term” means the length of this Agreement, which unless sooner terminated
as otherwise provided in this Agreement, shall continue until the date of
expiration of the last to expire of the Licensed Patents.

1.17. “Valid Claim” means a claim in an unexpired patent or pending patent
application included in the Licensed Patents, so long as such claim shall not
have been irrevocably abandoned or held invalid in an unappealable decision of a
court or other authority of competent jurisdiction.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

ARTICLE 2. GRANT OF LICENSE

2.1. License. UGARF hereby grants to Synageva the sole and exclusive right and
license, under the Licensed Patents, (i) to make, have made, use, offer to sell,
sell, and import Licensed Products, and (ii) to practice the Licensed Patents
within the Field, in each case ((i) and (ii)), in the Licensed Territory and
during the Term.

2.2. Sublicenses. Synageva shall have the right to grant sublicenses under the
license granted in Section 2.1 (License) to any person or entity consistent with
the terms of this Agreement. Synageva shall notify UGARF of all sublicenses upon
execution, and UGARF may inspect and review such sublicenses in their entirety
for compliance with the terms of this Agreement.

2.3. Retained Rights. Notwithstanding the exclusive grant above, UGARF retains
on behalf of itself, UGA, and any research collaborators, the right to
non-commercial use of the Licensed Patents for research and educational purposes
only.

2.4. No Implied License. The license rights granted in this Agreement shall not
be construed to confer any rights upon Synageva by implication, estoppel, or
otherwise as to any inventions, materials, technology, or other intellectual
property except as expressed in this Agreement. To the best of UGARF’s
knowledge, there are no background rights implicated by this Agreement, and no
background rights are granted to any person or entity by UGARF.

2.5. U.S. Government Rights. Inventions protected by Licensed Patents may have
been conceived with the use of U.S. government funds. Therefore, there is
reserved from the rights granted hereunder the rights, if any, of the U. S.
government to practice the inventions for its own purposes in such manner to
which it is entitled in accordance with applicable laws.

ARTICLE 3. DILIGENT COMMERCIALIZATION

3.1. Diligence. Synageva shall use commercially reasonable efforts that are
customary in the industry to (i) bring Licensed Products to market and sell
Licensed Products, (ii) obtain whatever government approvals in the Territory
may be required to bring Licensed Products to market, and (iii) obtain such
obligations from its Sublicensees.

3.2. Development Report. Synageva shall report to UGARF no more than once per
year, its technology and product development progress in such detail as may be
necessary to permit UGARF to evaluate Synageva’s compliance with Section 3.1;
provided, however, for each Licensed Product, such report shall only be provided
up to commercial launch of such Licensed Product.

ARTICLE 4. CONSIDERATION

4.1. Equity. The parties acknowledge and agree that Synageva fulfilled its
obligations under Section 4.1 of the First Amended and Restated License
Agreement by issuing to UGARF [*]



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

shares of Common Stock of Synageva, such number of shares being equal to [*] of
the number of shares of Common Stock (on an as converted basis) then outstanding
within ninety (90) days of the execution of the First Amended and Restated
License Agreement.

4.2. License Royalties. Synageva shall pay to UGARF a running royalty of [*] of
[*].

4.3. Sublicense Payments. Synageva shall pay to UGARF the following sublicensing
payments and royalties:

(a) the greater of (i) [*] or (ii) [*] in consideration for the execution of a
sublicense under Licensed Patents;

(b) [*] of [*] in consideration of a sublicense under the Licensed Patents; and

(c) [*] of [*] of a Licensed Product sold by a Sublicensee.

The payment obligations under subsections (a), (b), and (c) of this Section 4.3
are mutually exclusive, in that UGARF shall not be entitled to a payment under
more than one subsection with respect to the same sale or payment.

4.4. One Payment. The payment obligations in Section 4.2 (License Royalties) and
Section 4.3 (Sublicense Payments) are mutually exclusive, in that UGARF shall
not be entitled to a payment under both sections with respect to the same sale
or payment. Only one (1) royalty or sublicense payment shall be due and payable
for the sale of a Licensed Product.

4.5. Exclusions. Notwithstanding anything to the contrary contained herein, any
payments or other consideration received by Synageva from a Sublicensee that is
not made as consideration for a sublicense under the Licensed Patents or as a
royalty on sales of a Licensed Product will not trigger a payment under
Section 4.3 (Sublicense Payments), and no payment in respect thereof shall be
owed by Synageva to UGARF. For clarity, the following payments will not trigger
a payment under Section 4.3 (Sublicense Payments): (i) payments made [*], in
each case, they are excluded only to the extent such payments [*], and
(ii) payments for [*], including payments received by Synageva from [*].

4.6. Anti-Stacking Rights. If, at any time, Synageva discovers that any Licensed
Product, or the use thereof in the Field, infringes claims of an unexpired
patent or patents other than those in the Licensed Patents, Synageva may, if it
has not already done so, negotiate with the owner of such patents for a license
on such terms as Synageva deems appropriate. Should the license with the owner
of such patents require the payment of royalties or other consideration by
Synageva to such owner, then the royalties otherwise payable under Section 4.2
of this Agreement shall be reduced by the dollar amount of the royalties or
consideration paid by Synageva to the owners of such patents; provided that in
no event shall the royalty payable under this Agreement be less than one-half of
the royalty payable herein under Section 4.2.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

ARTICLE 5. PAYMENTS

5.1. Payments. All payments due under this Agreement shall be made to UGARF
quarterly commencing upon the first sale of a Licensed Product. Quarterly
payments owed are due within sixty (60) days after
March 30, June 30, September 30, and December 31. Synageva shall deliver any
final payment owed within sixty (60) days after termination of this Agreement.
All payments due under this Agreement shall be made by check or wire transfer in
immediately available funds to a U.S. bank account designated in writing by
UGARF.

5.2. Reports. During the Term, Synageva shall furnish, or cause to be furnished,
to UGARF written reports, which will include all applicable information
identified in Appendix B. Synageva shall provide these reports quarterly
commencing upon the first sale of a Licensed Product. Quarterly reports are due
within sixty (60) days after March 30, June 30, September 30, and December 31.
Synageva shall deliver a final report within sixty (60) days after termination
of this Agreement.

5.3. Currency Conversion. If Synageva or Sublicensees receive payment in a
non-U.S. currency in connection with a transaction giving rise to a payment
obligation under this Agreement, then Synageva shall, prior to paying UGARF,
convert such payment into the U.S. dollars equivalent using the average of the
daily last price rate of exchange for such currencies for the relevant month
published by the Wall Street Journal.

5.4. Interest. Payments required under this Agreement shall, if overdue, bear
interest at a per annum rate of [*] in effect at Citibank, N.A., on the due
date, from the date due until payment is made. The payment of such interest
shall not foreclose UGARF from exercising any other rights it may have because
any payment is late.

ARTICLE 6. RECORDS

6.1. Records of Sales. During the Term of this Agreement and for a period of
three (3) years thereafter, Synageva shall keep at its principal place of
business true and accurate records of all its sales and those of its Affiliates
and Sublicensees in accordance with generally accepted accounting principles in
the respective country where such sales occur and in such form and manner so
that all payments and other obligations owed to UGARF may be readily and
accurately determined. Synageva shall furnish UGARF copies of such records upon
UGARF’s request, which shall not be made more often than once per License Year.
Synageva shall keep accurate records in sufficient detail to enable UGARF to
verify the calculation of payments made or due to UGARF.

6.2. Audit of Records. UGARF, or its duly appointed representatives, shall have
the right, at reasonable times during normal business hours and upon prior
notice, to examine the records of Synageva in order to verify the calculation of
payments made or due to UGARF and compliance with the terms of this Agreement;
provided, however, that the persons conducting such audit are bound by
confidentiality obligations similar to those contained herein. Such examination
and verification shall not occur more than once each License Year and once in
the three (3) calendar



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

years immediately following termination of this Agreement. Unless otherwise
agreed to in writing by Synageva, the fees and expenses of performing such
examination and verification shall be borne by UGARF. If such examination
reveals an underpayment by Synageva of more than ten percent (10%) for any
quarter, Synageva shall pay UGARF the amount of such underpayment plus interest
calculated under Article 5.4, and shall reimburse UGARF for all reasonable fees
and expenses of the party performing the examination.

ARTICLE 7. PATENT PROSECUTION

7.1 Synageva as Lead Party. The preparation, prosecution, and maintenance of the
Licensed Patents shall be the primary responsibility of Synageva, and Synageva
shall be responsible for all costs associated therewith. Synageva shall keep
UGARF informed as to all material developments with respect to the preparation
and prosecution of Licensed Patents. Synageva shall direct its counsel to copy
UGARF on correspondence with government patent offices, international agents,
and the like in a timely manner. UGARF shall cooperate with Synageva in
preparation, prosecution, and maintenance of the Licensed Patents. UGARF and
Synageva shall jointly decide the countries in which Synageva shall file a
patent application. UGARF may, at its own expense, file patent applications in
those countries in which Synageva elects not to file national applications.
Synageva, upon thirty (30) days’ advance written notice to UGARF, may advise
UGARF that Synageva no longer intends to maintain or prosecute one (1) or more
Licensed Patents in which case UGARF may elect to maintain or prosecute the one
(1) or more Licensed Patent at UGARF’s expense. If UGARF elects to pay such
expenses, Synageva’s rights under such Licensed Patents shall be extinguished
and removed from this license.

7.2 Prosecution Reports from Counsel. At least once per License Year, Synageva
shall provide UGARF with an up-to-date listing of Licensed Patents that
identifies for each issued patent and each pending application in the Licensed
Patents, the patent or application number (as applicable), the associated
country or territory, and the associated expiration date for issued patents or
the associated filing date for pending applications.

ARTICLE 8. ABATEMENT OF INFRINGEMENT

8.1. Infringement. Each party shall promptly notify the other of any actual or
suspected infringement of the Licensed Patents.

8.2. Allocations of Responsibility. Subject to Sections 8.4 and 8.5, Synageva
will have the sole right, but not the obligation, at its own expense to initiate
and control an infringement suit or other appropriate action against any third
party who at any time has infringed or is suspected of infringing any of the
Licensed Patents.

8.3. Assistance and Allocation of Expenses and Recoveries. UGARF shall offer
reasonable assistance to Synageva in connection with any such suit or action and
Synageva shall reimburse UGARF for reasonable out-of-pocket costs required for
such assistance. At the request of Synageva, UGARF shall join the suit or action
as a party, provided that [*]. Synageva shall not grant to a Sublicensee any
rights to contact potential infringers or enforce Licensed Patent Rights. Any
damages, awards, or other recovery received in any such suit or action shall
first be



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

allocated to reimburse Synageva for its costs in handling a suit or action
hereunder. Any remaining damages, awards, or other recovery shall be divided
between the parties as follows: [*]. In the event UGARF is responsible to pay
any amount due under an order or judgment, or any other costs, fees, or other
amounts due, as a result of any claims in such infringement action, [*]. In the
event Synageva [*].

8.4. Abandonment of Suit. In the event that Synageva institutes a suit under
this Article 8 and then decides to abandon the suit, it will first provide
timely written notice to UGARF of its intention to abandon the suit, and UGARF,
if it wishes, may continue prosecution of such suit; provided, however, that the
sharing of any recovery in such suit will be agreed upon separately in good
faith by the parties taking into account their respective efforts and expenses
in the prosecution of such suit. However, in no event shall Synageva abandon a
suit without UGARF’s prior written permission in the event that one or more
counterclaims, cross-claims, or any other claims have been asserted against
UGARF in such suit. In the event Synageva were to do so, [*]. Further, if
Synageva abandons suit without UGARF’s prior written permission, [*]. In the
event Synageva [*].

8.5. Declaratory Judgment Actions. Each party will promptly notify the other
party upon becoming aware of any actual or threatened declaratory judgment
action against Synageva or UGARF by a person or entity alleging invalidity,
unenforceability, or non-infringement of the Licensed Patents. In the event
Synageva’s actions caused the issuance of a declaratory judgment, Synageva will
have the obligation to defend and take sole control of any such declaratory
judgment action on behalf of both Synageva and UGARF. In the event UGARF’s
actions caused the issuance of a declaratory judgment, Synageva will have the
sole right, but not the obligation, to defend and take sole control of any such
declaratory judgment action on behalf of both Synageva and UGARF. All of the
terms of Section 8.3 (Infringement Suit) governing an infringement action
relating to the Licensed Patents will also govern the defense of such
declaratory judgment action, as well as the prosecution of any counterclaims or
other claims for infringement of or related to the Licensed Patents brought in
any such action, and the allocation of payment of expenses, costs, judgments,
and other fees (as set forth in Section 8.3) as well as the allocation of any
recoveries therefrom. Synageva shall not abandon its defense of UGARF and
Synageva in any such declaratory judgment action without the prior written
consent of UGARF. In the event Synageva were to do so, [*].

ARTICLE 9. CONFIDENTIALITY

9.1. Confidentiality. All Confidential Information disclosed by one party
(“Disclosing Party”) to the other party (“Receiving Party”) shall be maintained
in confidence by the Receiving Party, and the Receiving Party will not use any
Confidential Information disclosed to it by the Disclosing Party for any purpose
other than to carry out its obligations under this Agreement. The Receiving
Party will not disclose or permit disclosure of any Confidential Information to
third parties, except that the Receiving Party may provide such information to
(a) its consultants and advisors providing services on behalf of such party or
(b) potential acquirors of a party or potential acquirors of the royalties or
other rights hereunder, investors, or Sublicensees, in each case ((a) and (b)),
only under written obligations of confidentiality as



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

stringent as those set forth herein and only on a need-to-know basis. Each party
shall take reasonable measures to protect the secrecy of and avoid disclosure or
use of Confidential Information of the other in order to prevent it from falling
into the public domain or the possession of persons other than those persons
authorized under this Agreement.

9.2. Exceptions to Confidentiality. The parties shall have no confidentiality
obligations to each other with regard to any information which

(a) was in or came into the public domain through no fault of the Receiving
Party;

(b) was disclosed to Receiving Party by a third party legally entitled to do so
without breach of any confidentiality obligations;

(c) was independently developed by a party without any use of the Confidential
Information of the other party, as demonstrated by files created at the time of
such independent development; or

(d) is ordered disclosed by court or agency order or is required to be disclosed
under other legal requirement, such as a state or federal open records act. In
the latter case, the party so ordered or required shall, as soon as reasonably
possible, give notice to the Disclosing Party of such order or requirement so
that the Disclosing Party may have an opportunity to object to such disclosure.

ARTICLE 10. WARRANTIES, LIABILITY AND DISCLAIMER

10.1. Limited Warranty. The parties each represent and warrant that they have
the right and authority to enter into this Agreement and that neither the
execution of this Agreement nor the performance of its obligations hereunder
will constitute a breach of the terms and provisions of any other agreement to
which they are parties.

10.2. Liability. Neither party shall be liable to the other, including
Affiliates, for special, incidental, indirect, or consequential damages
resulting from defects in the design, testing, labeling, manufacture, or other
application of Licensed Products manufactured, tested, designed, distributed
sublicensed, or sold pursuant to this Agreement.

10.3. DISCLAIMER OF WARRANTIES. EXCEPT AS SPECIFICALLY SET FORTH IN SECTION
10.1, UGARF DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND OR NATURE, WHETHER
EXPRESS OR IMPLIED, RELATING TO PERFORMANCE, MARKETABILITY, TITLE, UTILITY, OR
OTHERWISE IN ANY RESPECT RELATED TO THE LICENSED PATENTS OR LICENSED PRODUCTS.
UGARF FURTHER DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, AND DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTY
REGARDING INFRINGEMENT OF ANY PATENT, COPYRIGHT, TRADEMARK, OR OTHER RIGHTS OF
THIRD PARTIES IN CONNECTION WITH THE PRACTICE OF THE LICENSED PATENTS, OR THE
MAKING, USING OR SELLING OR OTHER DISTRIBUTION OF LICENSED PRODUCTS BY ANY
PERSON OR ENTITY.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

SYNAGEVA, ITS AFFILIATES AND SUBLICENSEES ASSUME THE ENTIRE RISK AND
RESPONSIBILITY FOR THE SAFETY, EFFICACY, PERFORMANCE, DESIGN, MARKETABILITY,
TITLE, AND QUALITY OF ALL LICENSED PRODUCTS.

10.4. Sublicensee Liability Insurance. Synageva shall include in the terms of
all sublicenses a requirement that the Sublicensee procure and maintain in
effect a comprehensive general liability insurance policy. This insurance policy
will provide commercially reasonable coverage for personal injury, death,
illness, and property damage, and will include Synageva and UGARF as additional
insureds.

10.5. Limitation of Liability; Indemnification; Insurance.

(a) Limitation of Liability. None of the UGARF, UGA, or any of their respective
employees or agents (each an “Indemnified Person”) shall have any liability or
responsibility whatsoever to Synageva, any of its Affiliates, any Sublicensee or
any other person or entity for or on account of (and Synageva agrees and
covenants, and agrees to cause each of its Affiliates and Sublicensees to agree
and covenant not to sue any Indemnified Person in connection with) any injury,
loss, or damage of any kind or nature, sustained by, or any damage assessed or
asserted against, or any other liability incurred by or imposed upon, Synageva,
any of its Affiliates or Sublicensees or any other person or entity, whether
direct, indirect, special, punitive, incidental, consequential or otherwise
arising under any legal theory (and further excluding without limitation of its
Affiliates or Sublicensees), arising out of or in connection with or resulting
from (i) the production, use, or sale of the Licensed Products by Synageva, its
Affiliates, or Sublicensees, (ii) the use of any Licensed Patents by Synageva,
its Affiliates, or Sublicensees, (iii) any advertising or other promotional
activities with respect to either of the foregoing, or (iv) the production, use,
or sale of any product, process, or service identified, characterized, or
otherwise developed by Synageva, its Affiliates, or Sublicensees with the aid of
the Licensed Patents.

(b) Indemnity; Indemnification Procedure. Synageva shall indemnify, defend, and
hold each Indemnified Person harmless against all claims, demands, losses,
damages, or penalties (including but not limited to reasonable attorneys’ fees
and expenses at the pretrial, trial, or appellate level) made against any
Indemnified Person with respect to items (i) through (iv) of Section 10.5(a)
above, whether or not such claims are groundless or without merit or basis. To
receive indemnification, UGARF must: (i) notify Synageva promptly of the
assertion of any such claims against it (provided that any failure or delay in
providing such notice shall not relieve Synageva of its indemnification
obligation, except to the extent Synageva is prejudiced by such delay or
failure); and (ii) authorize and permit Synageva to conduct and exercise control
of the defense and disposition of such claims. Synageva agrees not to enter into
any settlement or compromise of any claim or action in a manner that admits
fault or imposes any restrictions or obligations upon an Indemnified Person
without that Indemnified Person’s prior written consent, which shall not be
unreasonably withheld.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

(c) Insurance. Synageva shall obtain and carry in full force and effect, and
shall cause its Affiliates and Sublicensees to obtain and carry in full force
and effect, insurance with the coverages and limits as are reasonably adequate
to ensure that Synageva can meet its obligations to UGARF pursuant to this
Article, the nature and extent of which insurance shall be commensurate with
usual and customary industry practices for similarly situated companies.
Synageva’s insurance policy shall name UGARF as an additional insured under such
insurance policy or policies and shall require thirty (30) days’ written notice
to be given to UGARF prior to any cancellation or reduction in coverage.
Synageva will provide UGARF with a certificate of insurance upon execution of
this Agreement. If at termination of this Agreement Synageva or its Affiliates
have Licensed Products in the stream of commerce, then these insurance
obligations shall survive this Agreement and extend for four (4) years after
termination.

ARTICLE 11. TERMINATION

11.1. UGARF Right to Terminate. UGARF shall have the right (without prejudice to
any of its other rights) to terminate this Agreement if Synageva:

(a) Fails to pay any amount or transfer other consideration required under this
Agreement on the date due and fails to remedy same within twenty-one (21) days
after written notice by UGARF;

(b) Fails to provide UGARF with any report when due under this Agreement and
fails to remedy such breach within thirty (30) days after written notice by
UGARF;

(c) Materially breaches this Agreement, and fails to remedy such breach within
thirty (30) days after written notice by UGARF; or

(d) Intentionally makes any materially false report or intentionally withholds
or intentionally misrepresents information that, in any case, results in the
underpayment of royalties, payments, or stock, and fails to remedy such breach
within twenty-one (21) days after written notice by UGARF.

However, if Synageva disputes the alleged act(s) of which UGARF notifies
Synageva pursuant to Section 11.1 (a), (c) and/or (d), then Synageva may provide
UGARF with a notice of dispute (“Notice of Dispute”) at any time during the
applicable remedy period, in which case the time period in the applicable
subsection(s) above shall be superseded by the following time periods. Within
ten (10) business days after receipt of such Notice of Dispute, executives of
UGARF and Synageva who have authority to settle the dispute shall agree to meet
at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to consult and negotiate with each other in good
faith and, recognizing their mutual interests, attempt to reach a just and
equitable solution satisfactory to the parties. If the dispute has not been
resolved within thirty (30) days of the first meeting of such executives,
Synageva or UGARF may, by notice to the other party (“Dispute Escalation
Notice”), refer the dispute to the respective officers of the parties designated
below:

 

For UGARF:    Executive Vice President For Synageva:    Chief Executive Officer



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

If no timely Dispute Escalation Notice is sent within thirty (30) days of the
first meeting of the executives, then UGARF may terminate this Agreement upon
providing written notice to Synageva and upon Synageva’s subsequent failure
within twenty-one (21) days thereof to remedy all of the breaches originally
identified by UGARF this Agreement shall automatically terminate. If a timely
Dispute Escalation Notice is sent within thirty (30) days of the first meeting
of the executives, then such officers identified above shall negotiate in good
faith to resolve the dispute for a period of thirty (30) days after receipt of
the Dispute Escalation Notice (or such longer period if mutually agreed upon in
writing). In the event the dispute is not resolved within such thirty (30) day
period (or such other mutually agreed upon longer period if applicable), then
UGARF may terminate this Agreement upon providing written notice to Synageva and
if Synageva fails to remedy the same within twenty-one (21) days this Agreement
shall automatically terminate.

11.2. Synageva’s Right to Terminate. Synageva may terminate this Agreement at
any time upon sixty (60) days prior written notice to UGARF.

11.3. UGARF Rights in Lieu of Termination. At the election of UGARF and in its
sole discretion in lieu of terminating this Agreement pursuant to Section 11.1,
UGARF may either (after following the notice requirements and dispute resolution
process set forth in Section 11.1) (i) declare the license rights granted
hereunder to be non-exclusive and grant licenses to any third party, or
(ii) otherwise continue the rights of Synageva on such other terms and
conditions as UGARF shall determine.

11.4. Effect of Termination. Regardless of the circumstances of termination, on
the effective date of termination of this Agreement, the license granted to
Synageva under Section 2.1 (License) shall immediately terminate.

11.5. Survival. The following provisions of this Agreement shall survive any
termination;

(a) Synageva’s obligation to make payments under Article 4 (and corresponding
reports under Article 5) and other obligations accrued and remaining unpaid or
underperformed prior to termination (including without limitation the delivery
and continuing rights and benefits, if any, in equity), but excluding any
payments due for sales of Licensed Product sold by Synageva or a Sublicensee
after termination;

(b) any cause of action or claim of Synageva or UGARF accrued or to accrue,
because of any breach or default of this Agreement by the other party; and

(c) Articles 1, 6, 8, 9, 10, 12, 14 and 15, and Sections 11.4, 11.5, 11.7, 13.6,
13.7, 13.8 and 13.10.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

11.6. Expiration of Patent Rights. This Agreement shall terminate automatically
on a country-by-country basis upon the last to occur of the expiration of the
last-to-expire Licensed Patents.

11.7. Survival of Sublicenses. In the case of termination for breach or default
by Synageva, each sublicense shall remain intact and any Sublicensee shall
become a direct licensee of UGARF on terms and conditions identical to those set
forth in its sublicense agreement such that UGARF stands in the shoes of
Synageva (or its Affiliate), but only with respect to the rights to Licensed
Patents that were sublicensed to the Sublicensee, so that the Sublicensee is put
in same position with respect to the Licensed Patents as it was prior to the
termination of this Agreement; without limiting the generality of the foregoing,
and by way of example, under the payment and reporting provisions set forth in
such sublicense agreement, such Sublicensee will pay and report directly to
UGARF all amounts and reports that such Sublicensee would have been obligated to
pay or report to Synageva under such sublicense agreement as a result of such
Sublicensee’s sales of Licensed Products and other licensed activities under
such sublicense agreement. At the request of Synageva, UGARF shall acknowledge
to a Sublicensee UGARF’s obligations to the Sublicensee in place of Synageva
under this paragraph.

ARTICLE 12. ASSIGNMENT

12.1. Conditions of Assignment. This Agreement shall not be assigned by either
party without the prior written consent of the other party, which consent shall
not be unreasonably withheld, and any attempted assignment in violation of this
Article 12 shall be invalid. However, Synageva Biopharma may assign this
Agreement to an Affiliate upon written notice to UGARF, or Synageva may assign
this Agreement to a successor in interest in a merger, acquisition, or
consolidation of all or substantially all of the portion of the business to
which this Agreement relates (regardless of whether such transaction takes the
form of a merger, sale of assets, tender offer, or other transaction) so long as
Synageva provides thirty (30) days’ notice thereof to UGARF and procures for
UGARF a written agreement by its assignee wherein the assignee covenants and
agrees to assume all Synageva’s obligations hereunder to UGARF, including all
payment obligations under Article 4.

12.2. Binding Nature. This Agreement shall be binding upon and inure to the
benefit of the successors in interest and assigns of Synageva and UGARF. Any
such successor or assignee of a party’s interest shall expressly assume in
writing the performance of all the terms and conditions of the Agreement to be
performed by said party or such Assignment will be void.

ARTICLE 13. MISCELLANEOUS

13.1. Export Controls. The parties are subject to United States laws and
regulations controlling the export of biological materials, technical data,
computer software, laboratory prototypes, and other commodities and information.
Synageva’s rights and obligations under this Agreement are contingent upon
compliance with applicable United States export laws and regulations. Exports or
deemed exports may require a license from a United States government agency.
UGARF neither represents that an export license shall not be required nor that,
if required, such export license shall issue.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

13.2. Legal Compliance. Synageva shall comply with all laws and regulations
relating to its manufacture, processing, producing, use, selling, or
distributing of Licensed Products. Synageva shall not knowingly take any action
which would cause UGARF or Synageva to violate any laws and regulations.

13.3. Independent Contractor. Synageva’s relationship to UGARF shall be that of
a licensee only. Synageva shall not be the agent of UGARF and shall have no
authority to act for or on behalf of UGARF in any matter. Persons retained by
Synageva as employees or agents shall not by reason thereof be deemed to be
employees or agents of UGARF.

13.4. Patent Marking. Where required by applicable law, Synageva shall mark
Licensed Products with patent numbers.

13.5. Place of Execution. This Agreement and any subsequent modifications or
amendments hereto shall be deemed to have been executed in the State of Georgia.

13.6. Governing Law. This Agreement and all amendments, modifications,
alterations, or supplements hereto, and the rights of the parties hereunder,
shall be construed under and governed by the laws of the State of Georgia.

13.7. Entire Agreement. This Agreement constitutes the entire agreement between
UGARF and Synageva with respect to the subject matter hereof and shall not be
modified, amended, or terminated except as herein provided or except by another
agreement in writing executed by the parties hereto. This Agreement, including
the Appendices hereto, constitutes the sole agreement of the parties and
supersedes all oral negotiations and prior writings with respect to the subject
matter hereof, including the First Amended and Restated License Agreement.

13.8. Severability. All rights and restrictions contained herein may be
exercised and shall be applicable and binding only to the extent that they do
not violate any applicable laws and are intended to be limited to the extent
necessary so that they will not render this Agreement illegal, invalid, or
unenforceable. If any provision or portion of any provision of this Agreement
not essential to the commercial purpose of this Agreement shall be held to be
illegal, invalid, or unenforceable by a court of competent jurisdiction, it is
the intention of the parties that the remaining provisions or portions thereof
shall constitute their agreement with respect to the subject matter hereof, and
all such remaining provisions or portions thereof shall remain in full force and
effect. To the extent legally permissible, any illegal, invalid, or
unenforceable provision of this Agreement shall be replaced by a valid provision
which will implement the commercial purpose of the illegal, invalid, or
unenforceable provision. In the event that any provision essential to the
commercial purpose of this Agreement is held to be illegal, invalid, or
unenforceable and cannot be replaced by a valid provision which will implement
the commercial purpose of this Agreement, this Agreement and the rights granted
herein shall terminate.

13.9. Force Majeure. Any delays in, or failure of, performance of any party to
this Agreement shall not constitute default hereunder, or give rise to any claim
for damages, if and to the extent caused by occurrences beyond the control of
the party affected, including, but not limited to, acts



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

of God, strikes, or other work stoppages; civil disturbances, fires, floods,
explosions, terrorism, riots, war, rebellion, sabotage, acts of governmental
authority, or failure of governmental authority to issue licenses or approvals
which may be required.

13.10. Failure to Enforce. The failure of either party at any time, or for any
period of time, to enforce any of the provisions of this Agreement shall not be
construed as a waiver of such provisions or as a waiver of the right of such
party thereafter to enforce each and every such provision.

ARTICLE 14. USE OF NAMES AND MARKS

14.1. By Synageva. Synageva shall not use the names and trademarks of UGARF,
UGA, the Board of Regents of the University System of Georgia, or the UGA
inventors of the Licensed Patents in any publicity, advertising, or news release
without the prior written approval of an authorized representative of UGARF.

14.2. By UGARF. UGARF shall not use the names and trademarks of Synageva or any
employee of Synageva in any publicity, advertising, or news release, without the
prior written approval of Synageva.

14.3. Exception. Synageva may use the name of UGARF, the Board of Regents of the
University System of Georgia, UGA, or any University staff member, employee, or
student, after first disclosing such use to UGARF, for the following:

(a) as required to obtain regulatory approval for Licensed Product; and,

(b) as required by law, rule, regulation, or legal process, including but
limited to disclosures required in connection with the offering of securities,
U.S. Securities and Exchange Commission filing requirements and the like.

ARTICLE 15. NOTICES

All notices and other communications shall be hand delivered, sent by private
overnight mail service, or sent by registered or certified U.S. mail, postage
prepaid, return receipt requested, and addressed to the party to receive such
notice or other communication at the address given below, or such other address
as may hereafter be designated by notice in writing:

To Synageva:

Synageva BioPharma Corp.

Attn: Legal

33 Hayden Avenue

Lexington, MA 02421



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

To UGARF:

Director, Technology Commercialization Office

University of Georgia Research Foundation, Inc.

634 Boyd Graduate Studies Research Center

Athens, Georgia 30602-7411

Such notices or other communications shall be effective upon receipt by an
employee, agent, or representative of the receiving party authorized to receive
notices or other communications sent or delivered in the manner set forth above.

[Signature page follows]



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Second Restatement Effective Date by their duly authorized representatives.

 

SYNAGEVA BIOPHARMA CORP.    

UNIVERSITY OF GEORGIA

RESEARCH FOUNDATION, INC.

By:  

/s/ Thomas W. Beetham

    By:  

/s/ David Lee, Ph.D.

Print Name:  

Thomas W. Beetham

    Print Name:  

David Lee, Ph.D.

Title:  

VP, General Counsel

    Title:  

Executive Vice President

Date:  

December 3, 2013

    Date:  

December 3, 2013



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

APPENDIX A

LICENSED PATENTS

[*]



--------------------------------------------------------------------------------

APPENDIX B

REPORTS

Each Report due under Section 5.2 of this Agreement shall provide the following
aggregate information per quarter for all Licensed Products sold by Licensee and
its Affiliates, and for any payments by Sublicensees.

[*]